CLARK, District Judge,
took the case under advisement, and in July, 1876, filed in writing the following opinion of the court:
In the case of the Kentucky Improvement Company v. Slack [supra], I held that the plaintiff company'was a railroad company, and liable to the tax assessed upon the coupons of the bonds issued for building its road, and secured by a mortgage of its property and improvements, for reasons there stated. The Eastern Kentucky Railway Company in pursuance of authority in its charter, purchased “all the property” of the Kentucky Improvement Company “real, personal, and mixed, including its franchise, subject, however, to a certain mortgage made” by said Kentucky Improvement Company, August 15, 1866, to secure a certain issue of bonds by said improvement company to the amount of $500.000. The statute of July 14, 1870, § 15 (16 Stat 260), provided “that there shall be levied and collected for and during the year 1871, a tax of two and a half per centum on the amount of all interest or coupons paid on bonds,” etc., issued and payable in one or more years, etc., by any of the corporations mentioned in the section among which were .railroads. The Eastern Kentucky Railway Company having purchased the property of *268the Kentucky Improvement Company, including its railroad, subject to the mortgage to secure the bonds and coupons' in question, the inference is that they were to pay said bonds and coupons, and were liable to the tax assessed. Judgment for the defendant and for his costs.